Citation Nr: 0508934	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
left knee disorder as secondary to service-connected low back 
spondylolysis at L5-S1.

2.  Entitlement to service connection for a chronic acquired 
left foot disorder as secondary to service-connected low back 
spondylolysis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty beginning in July 1951 and 
retired in September 1971.


This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for chronic acquired left 
knee and left foot disorders as secondary to service-
connected low back spondylolysis at L5-S1.

In October 2002 the veteran withdrew in writing his previous 
request for a hearing.

In March 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In September 2004 the RO affirmed the determinations 
previously entered.

The issue of entitlement to service connection for a chronic 
acquired left foot disorder as secondary to service-connected 
low back spondylolysis at L5-S1 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
left knee disorder which is causally related to the service-
connected low back spondylolysis at L5-S1 on any basis.


CONCLUSION OF LAW

A chronic acquired left knee disorder is not proximately due 
to, the result of, or aggravated by service-connected low 
back spondylolysis at L5-S1.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to service 
connection for a left knee disorder in March 2000.

A December 1998 private radiological study pursuant to 
complaints of left knee pain was interpreted as showing mild 
degenerative changes of the left knee with hypertrophic 
changes off the margins of the articular surfaces.  Vascular 
calcification was noted.  On the tunnel view there was a 
linear calcification projected superior to the lateral tibial 
spine which most likely represented vascular calcification 
within the popliteal fossa.  The radiological conclusion was 
mild degenerative changes.

A February 1999 private examination of the left knee 
concluded in a pertinent diagnosis of bursitis of the left 
knee.  Additional treatment reports in 1999 referable to the 
left knee are also on file.

Received in May 2000 was a letter from Dr. MAW (initials) who 
advised that he had been treating the veteran for disorders 
including left knee pain.  It was Dr. MAW's opinion that the 
veteran had been suffering from degenerative changes in the 
left knee on the basis of recurrent trauma in the past.

In a letter received in November 2000 Dr. MAW advised that x-
rays of the knees had revealed considerable cartilage loss 
and post traumatic changes in the bones.  Dr. MAW noted it 
was his understanding that the veteran's left knee problems 
were related to injuries sustained on active duty and had 
been service-connected.

VA conducted a special orthopedic examination of the veteran 
in August 2002.  He reported having experienced left knee 
pain over the past three or four years.  He felt that his 
left knee pain was due to his back disability because his 
back also hurt.  

Examination concluded in a pertinent diagnosis of left knee 
osteoarthritis.  The examiner initially opined he did not 
think that the veteran's left knee osteoarthritis was 
service-connected, but would await a magnetic resonance 
imaging (MRI) of the low back before offering conclusive 
opinion.  In a September addendum to the August 2002 medical 
examination report, the examiner recorded that the veteran's 
left knee pain was not attributable to his lumbar spine.  

VA conducted a special orthopedic examination of the veteran 
in June 2004.  The examiner recorded that the veteran had an 
entirely normal evaluation of the left knee.  X-rays of the 
left knee were interpreted as normal.  He noted that the 
veteran had a minimal amount of problems and that there was 
nothing to service-connect with respect to the left knee.


Criteria
Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the August 2000 and April 2001 rating 
decisions, the April 2001 Statement of the Case (SOC), the 
October 2002, July 2004, and September 2004 Supplemental 
Statements of the Case (SSOC's) cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claim of entitlement to secondary service 
connection for a left knee disorder.  The October 2002, and 
July and September 2004 SSOC's set forth the text of the VCAA 
regulations.  

In addition, in April and August 2004 the RO sent the veteran 
letters that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  



The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letters explained that the RO would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  The veteran did not respond to the letters.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board for the purpose of the current appellate review.  After 
the notices were provided, the veteran was given ample time 
in which to respond.  Thereafter, the case was readjudicated 
and a SSOC was provided to him.  He has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's April and August 2004 letters 
discussed the evidence requirements that apply to the claim 
at issue and advised him of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that he submit 
any evidence that he had in his possession.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded VA examinations 
to provide information regarding whether there does in fact 
exist a causal or secondary relationship between his service-
connected low back disability and any left knee disorder(s) 
he may have.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).


After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired disorder of the left knee as secondary to service-
connected low back spondylolysis at L5-S1.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder of the left knee, 
muchless a competent medical opinion linking such left knee 
disorder to his service-connected low back disability on any 
basis.  The only support for this claim is found in the 
veteran's statements on file.  He is not qualified to render 
a medical diagnosis or a medical opinion.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that a witness 
must be competent in order for his statements or testimony to 
be probative as to the facts under consideration); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

While the record is clear in showing that the veteran has 
been treated in previous years for left knee symptomatology 
reported as pain, and has been variously diagnosed for such, 
the most recent VA special orthopedic examination conducted 
in June 2004 was negative for any abnormality of the left 
knee either on direct clinical examination or radiographic 
study.  The VA examination prior to the last examination in 
August 2002 concluded in a diagnosis of left knee 
osteoarthritis but not on the basis of contemporaneous 
radiographic study.  Nonetheless, the August 2002 VA examiner 
opined that the veteran's left knee pain was not secondary to 
his service-connected low back disability.  Both VA examiners 
had the benefit of a review of the evidentiary record.

This is in contrast to a private physician who had earlier 
opined it was his understanding that the veteran's low back 
and left knee disorders were related to injuries sustained 
during the veteran's military career.  

It is clear that the private physician did not review the 
veteran's claims file and relied entirely on what the veteran 
had told him.  At that time it was the private examiner's 
opinion that the veteran had degenerative changes in the left 
knee, a finding not confirmed on the basis of the most recent 
VA examination of record which included x-ray studies.  

In any event, the veteran's claim for secondary service 
connection of a left knee disorder is not predicated upon 
injuries sustained in service, but on a causal relationship 
to his service-connected low back spondylosis at L5-S1.  As 
the Board has discussed above, he is not shown to have a 
chronic acquired left knee disorder other than pain, and for 
which service connection cannot be granted on any basis.

The Board readily acknowledges that the veteran has 
previously been variously diagnosed for left knee pain; 
however, the CAVC has held that pain per se is not a chronic 
acquired disability upon which to predicate a grant of 
service connection.  Benitez v. West, 13 Vet. App. 282 
(1999).  As the Board noted above, no chronic acquired 
disorder of the left knee was found on the most recent VA 
examination.  There is no current disorder of the left knee, 
muchless one, on the basis of competent medical opinion, 
which has been linked to the service-connected disability of 
the low back. 

The veteran is a lay person who has expressed an opinion 
relating a left knee disorder to his service-connected low 
back disability.  He is not competent to address diagnosis, 
causation or etiology of any left knee disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As reported earlier, no chronic acquired disorder of the left 
knee has been found on examination on the basis of direct 
clinical inspection or radiographic study.

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a chronic 
acquired disorder of the left knee, muchless one linked 
secondarily to his service-connected low back spondylolysis 
at L5-S1 on any basis.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to the service-
connected low back spondylolysis ay L5-S1.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for a chronic acquired left 
knee disorder as secondary to service-connected low back 
spondylolysis at L5-S1 is denied.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April and August 2004.

The Board's review of the evidentiary record discloses that 
while VA medical examiners have discounted a secondary 
relationship between the veteran's variously diagnosed 
disorders of the left foot and his service-connected low back 
spondylolysis at L5-S1, they have not addressed whether there 
exists a relationship on the basis of aggravation.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As the veteran was last examined by VA in June 2004 for the 
purpose of ascertaining any such secondary relationship 
between a left foot disorder and the service-connected low 
back spondylolysis at L5-S1, the Board is of the opinion that 
a contemporaneous, comprehensive orthopedic examination of 
the veteran would materially assist in the adjudication of 
his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Such notice should 
specifically apprise the veteran of the 
need to provide all pertinent evidence in 
his possession.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this regard, the VBA AMC should 
contact the veteran and request that he 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for any left foot 
disorder(s) since service June 2004.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether there 
exists any causal relationship between 
any chronic acquired left foot 
disorder(s) which may be present and 
service-connected low back spondylolysis 
at L5-S1.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(1) Is it at least as likely as not that 
any chronic acquired left foot 
disorder(s) found on examination is/are 
causally related to the service-connected 
low back spondylolysis at L5-S1?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
low back spondylolysis at L5-S1 
aggravates any chronic acquired left foot 
disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired left foot disorder(s) found on 
examination;
(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
low back spondylolysis at L5-S1 based on 
medical considerations; and
(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired left foot 
disorder(s) found on examination is/are 
proximately due to the service-connected 
low back spondylolysis at L5-S1.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
left foot disorder as secondary to 
service-connected low back spondylolysis 
at L5-S1.  In so doing, the VBA AMC 
should document its consideration of the 
application of 38 C.F.R. § 3.310(a) 
(2004), and Allen, supra.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for secondary service connection and 
may result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


